Title: To James Madison from James Wilkinson, 22 February 1787
From: Wilkinson, James
To: Madison, James


Sir
Kentucky 22nd. Feby. 1787
Motives of regard, to the general Interests of the United States, prompt this Address; your Virtues as a Man, and your Integrity & descernment as a Politician, subject you to the intrusion: A Republican in every impulse of the Senses, I deal not in apologies.
The inclosed papers came to my Hands a few days Since; under the delusion of names, the applicants have mistaken the Authority of the public Body, as well as the influence of the private Man, they have addressed: Judge Simms late a Member of Congress, is impressed with the Idea, that a knowledge of the Genius & disposition of these People, may be profitable to Congress in the organization of the proposed Colonial Government; With this View Sir, the public address is submited to you, the Letter accompanies it, to explain the manner, in which it came into my possession.
I will add that the French & Indians are closely connected, by long intercourse, habits, Manners, language, & by Blood. The fighting Men of post Vincent, who stile themselves French Men, may amount to 300—insensible of every Idea of agriculture, they look to a most luxuriant Soil, merely for a miserable pittance of Indian Corn, which is planted awkardly & suffered to make its way to maturity. The avocations of the Men are hunting, & carrying in perogues, by the Wabash, Miami, & Lake Erie; to & from Detroit, by which communication an extensive Trade has been Supported, Since the Peace, the Impediments being inconsiderable, & the Portage only Nine Miles. It will be difficult to bring Such Subjects to submit to Taxation, & if they are not, in the commencement of the Government, treated with great lenity, the Country will Soon be depopulated. Your Superior Sagacity will Suggest, the proper Measures. I wish Congress to reflect that free Men submit very ungraciously, to Taxes imposed by any foreign power, and that Colonies have revolted, from this Cause. With due respect I am Sir Your Most Ob Servant
James Wilkinson
